                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :
                                         :   CRIMINAL NO. 1:CR-19-67
                     v.                  :       (JUDGE MANNION)
LEOVIJILDO MITRA-HERNANDEZ, :
                                         :
                          Defendant
                                         :
                                      ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          the defendant’s Amended Motion to Suppress Identity-Related
          Evidence and Statements Pursuant to the Fourth and Fifth
          Amendments to the United States Constitution, (Doc. 19), is
          DENIED.


                                         S/Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
Dated: December 17, 2019
19-67-01-ORDER.wpd
